The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Election/Restrictions
Applicant's election with traverse of Species 3 [fig 5], drawn to claims 1-2, 8, and 11 in the reply filed on 03/01/2022 is acknowledged.  The traversal is on the ground(s) that the examiner has provided no evidence that Species 1-5 lack unity of invention.  This is not found persuasive because page 4 of the requirement mailed 01/19/2022 specifically set forth that the groups do not share the same or corresponding technical feature. Furthermore, even if applicant where to assert that Species 1-5 require a common technical feature set forth in independent claim 1, Species 1-5 lack unity of invention because this technical feature is not a special technical feature as it does not make a contribution over the prior art [see 103 rejection set forth below].
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-7, 9-10, and 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/01/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomine et al (US 2006/0290925) in view Sui et al (US 2010/0224322) and Kim et al (US 2011/0222058).
Regarding claim 1:
	Nomine teaches an apparatus for preventing contamination of a self-plasma chamber (monitor device, 1) connected to a branch pipe branching from an exhaust pipe of a process chamber (see fig 2-3) to analyze components of gas generated from the process chamber (via emission spectrum analysis means 4) [fig 2-3 & 0044-0045]. 
	Nomine does not specifically disclose shielding means is provided.
	Sui teaches shielding means (spacer, 240) is provided [fig 5 & 0032].
	Nomine and Sui are analogous inventions in the field of plasma apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Nomine to include the shielding means of Sui because such blocks byproducts from depositing on the interior surface of the window [Sui – fig 5-6 & 0032-0033].
	Nomine modified by Sui does not specifically disclose the shielding means is provided to prevent ground-electrode material, generated due to a sputtering phenomenon when a positive charge of the plasma generated from the self-plasma chamber collides with a ground electrode, from being introduced into the discharge chamber, and the shielding means is installed adjacent to the ground electrode. 
	Kim teaches shielding means (dielectrics, 623’a/623’b) is provided to prevent ground-electrode material, generated due to a sputtering phenomenon when a positive charge of the plasma generated from the self-plasma chamber collides with a ground electrode, from being introduced into the discharge chamber, and the shielding means (623’a/623’b) is installed adjacent to the ground electrode (621’b) [fig 11, 13A-13C & 0094-0095].
	Modified Nomine and Kim are analogous inventions in the field of plasma apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the shielding means of modified Nomine to be provided as in Kim to broaden the available pressure range of the apparatus [Kim – 0105].
Regarding claim 2:
	Nomine teaches a discharge chamber (5) made of non-metallic material (electrically nonconducting material) [fig 2-3 & 0047]; a window provided on an end of the discharge chamber (closed at first end by wall portion 6) [fig 2-3 & 0048]; and a plasma generating module (17) provided to generate the plasma (monitoring plasma, 16) in the discharge chamber (5) [fig 2-3 & 0055].
	Nomine does not specifically disclose a connector connected to the branch pipe, a flange being formed on one end of the connector to be connected to the branch pipe; the discharge chamber connected to the other end of the connector.
	Sui teaches a connector (input end, 122a) connected to the branch pipe, a flange (circular flange, 430) being formed on one end of the connector (122a) to be connected to the branch pipe [fig 10 & 0037]; the discharge chamber (analysis chamber, 122) connected to the other end of the connector (122a) [fig 10 & 0037].
Nomine and Sui are analogous inventions in the field of plasma apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Nomine to include the connector and flange of Sui because such is a suitable connection meand [Sui – 0037].
Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomine et al (US 2006/0290925) in view Sui et al (US 2010/0224322) and Kim et al (US 2011/0222058) as applied to claims 1-2 above, and further in view of Cho et al (US 2018/0294198).
The limitations of claims 1-2 have been set forth above.
Regarding claim 8:
	Modified Nomine teaches a discharge area connected to the connector (see Sui – fig 10); and a main discharge chamber extending from the discharge area 1, and having an outer diameter smaller than an outer diameter of the discharge area 1, with a stepped portion being formed on an end of the discharge area 1 connected to the main discharge chamber, wherein a metal electrode is mounted on the stepped portion, and the stepped portion functions as the shielding means [Kim - fig 11, 13A-13C & 0094-0095].
	Modified Nomine does not specifically teach the metal electrode being a metal ring.
	Cho teaches a metal electrode being a metal ring [fig 7A-7B & 0052].
Modified Nomine and Cho are analogous inventions in the field of plasma apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the metal electrode of modified Nomine to be a metal ring, as in Cho, because such is an effective plasma ignition arrangement [Kim – fig 6A-6B vs 7A-7B & 0052].
Regarding claim 11:
	Modified Nomine teaches the plasma generating module comprises an electrode provided on the main discharge chamber, a metal electrode provided on the stepped portion [Kim – fig 13A-13C], and a RF matching coil (230) [Sui – fig 5], and the electrode and the RF matching coil are connected to each other, and the RF generator and the metal ring are connected to each other while sharing the ground electrode [Sui – fig 5].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chevalier et al (US 6,643,014) and Diamant Lazarovich et al (US 2003/0007910) teach a plasma generating module [fig 2 and 14, respectively].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin Kendall/Primary Examiner, Art Unit 1718